DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (Lambert) (Pub NO.: US 2011/0258410) in view of LEA (Pub NO. US 2017/0364684)


Regarding Claim 1 Lambert teaches:  generating a security key [[0017]-[0019], BIOS sends the request along with private key to the BMC]  upon boot of a host-facing interface for a client; [[0017]-[0019] Fig.4, item 328; Send private key from BIOS to the BMC via KCS] communicating the security key to a baseboard management controller; [[0017]-[0019] Fig.4, item 328; Send private key from BIOS to the BMC via KCS]  and authenticating, to the host-facing interface, commands based on the security key. [[0017]-[0019], Fig.4, item 332, 334 and 336, unlock GPIO to set shared memory accessibility]

Lambert does not explicitly teach generating another security key in response to a subsequent boot of the host-facing interface; and receiving, at the baseboard management controller, the other security key for use in authenticating subsequently-received commands.
In essence Lambert failed to teach generating a second security key upon subsequent boot. 
However, LEA teaches generating a second security key upon subsequent boot. [[0051], [0057] and claim 8-9]
LEA teaches generating another security key in response to a subsequent boot of the host-facing interface; [second encryption key] and receiving, at the baseboard management controller, the other security key for use in authenticating subsequently-received commands. [[[0051], [0057] and claim 8-9 , generating another security key in response to a subsequent boot of the host-facing interface; and receiving, at the baseboard management controller, the other security key for use in authenticating subsequently-received commands.]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to generate a second private key to unlock host GPIO/access shared memory in Lambert’s system upon subsequent boot as taught by LEA. Doing so would ensure that the encryption key is unique to each boot session. [0057]
Regarding Claim 2 Lambert discloses:   responding to commands based on the security key. [[0017]-[0019] and Fig.4, items 328-336] 
Regarding Claim 3 Lambert discloses:  implementing a policy associated with the security key. [unlock GPIO to set shared memory accessibility]
Regarding Claim 4 Lambert discloses:  determining whether a received command is allowed by policy and a received security key is authenticated; and in response to determining that the received command is allowed by policy and the received security key is authenticated, executing the command. [[0017]-[0019], Fig.4, item 328-336, unlock GPIO to set shared memory accessibility]
Regarding Claim 5 LEA and Lambert discloses:  determining whether a received command is allowed by policy and a received security key is authenticated; and in response to determining that the [Lambert [0017]-[0019], Fig.4, item 328-336, keep GPIO locked, LEA claims 8-9]
Regarding Claim 6 Lambert discloses:  using a baseboard management controller to manage the policy.  [BMC, Fig.1, item 108]
Regarding Claim 8 Lambert discloses:  providing a list of commands that are only responded to based on the security key.  [[0017]-[0019], Fig.4, item 328-336, unlock GPIO to set shared memory accessibility]
Regarding Claim 9 Lambert discloses:  the security key is a nonce.  [private key]
Regarding Claim 10 Lambert discloses:  the interface is one of a host KCS style interface, USB LAN interface from host side, or NIC interface.  [Fig.1, item 106 KCS]
Regarding Claim 11 Lambert discloses: determining whether a received command is allowed by policy and a received security key is authenticated; and in response to determining that the received command is not allowed by policy or the received security key is not authenticated, disabling at least one of an external server port and debug header to prevent execution of the command. [[0017]-[0020], Fig.4, item 334]  
Regarding Claim 12 Lambert discloses:  A computing device [Fig.1] comprising: a host security [Fig1, item 102] manager configured to: generate a security key [private key] upon boot of a host-facing interface for a client; [[0017]-[0019] Fig.4, item 328; Send private key from BIOS to the BMC via KCS] and communicate the security key to a baseboard management controller; 0017]-[0019] Fig.4, item 328; Send private key from BIOS to the BMC via KCS]   and authenticate, to the host-facing interface, commands based on the security key. [[0017]-[0019], Fig.4, item 332, 334 and 336, unlock GPIO to set shared memory accessibility] 
Regarding Claim 13 Lambert discloses:  the host security manager is configured to respond to commands based on the security key. [[0017]-[0019] and Fig.4, items 328-336]  
Regarding Claim 14 Lambert discloses:  the host security manager is configured to implement a policy associated with the security key. [unlock GPIO to set shared memory accessibility] 
Regarding Claim 15 Lambert discloses:  the host security manager is configured to: determine whether a received command is allowed by policy and a received security key is authenticated; and   execute the command in response to determining that the received command is allowed by policy and the received security key is authenticated.  [[0017]-[0019], Fig.4, item 328-336, unlock GPIO to set shared memory accessibility]
Regarding Claim 16 Lambert discloses:  the host security manager is configured to: determine whether a received command is allowed by policy and a received security key is authenticated; and prevent execution of the command in response to determining that the received command is not allowed by policy or the received security key is not authenticated.  [[0017]-[0019], Fig.4, item 328-336, keep GPIO locked
Regarding Claim 17 Lambert discloses:  comprising a baseboard management controller configured to manage the policy.  [BMC, Fig.1, item 108]
Regarding Claim 18 Lambert discloses:  the host security manager is configured to provide a list of commands that are only responded to based on the security key.  [[0017]-[0019], Fig.4, item 328-336, unlock GPIO to set shared memory accessibility]
Regarding Claim 19 Lambert discloses:  the security key is a nonce. [private key]
Regarding Claim 20 Lambert discloses:  the interface is one of a host KCS style interface, a USB LAN interface from host side, or a NIC interface. [Fig.1, item 106 KCS]
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (Lambert) (Pub NO.: US 2011/0258410) in view of LEA (Pub NO. US 2017/0364684) further in view of Pearson (Pub NO. US 2018/0157839)
Regarding claim 7 Lambert teaches using crypto engine to implement the steps of generating, communicating, and authenticating. [Fig.1, item 110] 
The combination of Lambert and LEA does not explicitly teach that the crypto engine is a  field programmable gate array (FPGA)
However, Pearson field programmable gate array (FPGA) to authenticate a key. [[0028] and [0029]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention to use FPGA as crypto engine to generate, communicate, and authenticate. Doing so would make the system fast and efficient. 
Response to Arguments
Applicant’s arguments, see Remarks, filed on 05/11/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lambert et al. (Lambert) (Pub NO.: US 2011/0258410) , LEA (Pub NO. US 2017/0364684) and Pearson (Pub NO. US 2018/0157839)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186